DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election of species C1 (FIG. 3F) species A2 (FIGS. 3C-3D) in the reply filed on 9/12/2022 is acknowledged. Because The Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 and 5-16 are withdrawn as being drawn to a non-elected species.  In particular, the elected species C1 (FIG. 3F) does not include “[a] wearable sensor device, comprising…an orientation display including a plurality of selectively controllable display elements corresponding to a plurality of different positions of the person, each different position of the person pressurizing a respective different body region of the person”.  Rather, the elected species C1 has the plurality of selectively controllable display elements on the local monitor.

Information Disclosure Statement
The Applicant should note that the large number of references in the attached information disclosure statements (IDSs) have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search (See MPEP 609.05(b)).  The Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action (see suggestion 13 of MPEP 2004).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 25 is objected to because of the following informalities:
in claim 25, line 2: “communicate” should be “transmit, as the orientation monitoring data,”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “the wearable sensor” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a wearable sensor device” of claim 24, line 2.  If they are the same, “the wearable sensor” in line 3 should be “the wearable sensor device”.  If they are different, the relationship between “the wearable sensor” of line 3 and the rest of the claim should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the wearable sensor” in this claim.
Claim 24 recites “a local monitor” in lines 10-11, but it is not clear if this recitation is the same as, related to, or different from “a local monitor” of claim 24, line 2.  If they are the same, “a local monitor” in lines 10-11 should be “the local monitor”.  If they are different, their relationship should be made clear; they should be distinguished from each other; and any subsequent mention of the local monitor should make it clear which monitor is being referred to.
Claim 24 recites “orientation monitoring data” in line 14, but it is not clear if this recitation is the same as, related to, or different from “orientation monitoring data” of claim 24, line 10.  If they are the same, “orientation monitoring data” in line 14 should be “the orientation monitoring data”.  If they are different, their relationship should be made clear; they should be distinguished from each other; and any subsequent mention of the orientation monitoring data should make it clear which monitor is being referred to.
Claims 25-29 are rejected by virtue of their dependence from claim 24.
Claim 26 recites “the sensor device processor is configured to process the sensor data to generate the orientation data of the person; the transmitter of the sensor device is configured to communicate the orientation data to the local monitor” in lines 2-5, but it is not clear how these recitations can be reconciled with the recitations “a sensor device processor; at least one sensor configured to generate sensor data regarding an orientation of the person; and a transmitter configured to transmit orientation monitoring data to a local monitor, the transmitted data comprising the sensor data or data derived from the sensor data by the sensor device processor… orientation data of the person based on the received orientation monitoring data, wherein the orientation data of the person includes at least one of current orientation data or historical orientation data” of claims 24, lines 7-12.  The recitations of claim 24 connotes the transmission of the sensor data or data derived from the sensor data in which the sensor data or data derived from the sensor data is received by the local monitor and this received sensor data or data derived from the sensor data is used to determine at least one of current orientation data or historical orientation data.  In contrast, the recitations of claim 26 connotes the transmission of the at least one of current orientation data or historical orientation data to the local monitor from the sensor device.  The at least one of current orientation data or historical orientation data are listed as separate and distinct elements from the sensor data or data derived from the sensor data.  It is a contradiction to (1) send the sensor data or data derived from the sensor data to the local monitor from the sensor device so as to determine at least one of current orientation data or historical orientation data and to (2) send the at least one of current orientation data or historical orientation data to the local monitor from the sensor device.   This contradiction renders claim 26 indefinite.
Claim 27 recites “the sensor device processor is configured to process the sensor data to generate pre-processed sensor data; the transmitter of the sensor device is configured to communicate the pre-processed sensor data to the local monitor; the receiver of the local monitor is configured to receive the pre-processed sensor data transmitted by the sensor device; and the local monitor processor is configured to: process the received pre-processed sensor data to generate the orientation data of the person; and control the plurality of controllable display elements based on the orientation data generated by the local monitor processor” in lines 2-12, but it is not clear how these recitations can be reconciled with the recitations “a sensor device processor; at least one sensor configured to generate sensor data regarding an orientation of the person; and a transmitter configured to transmit orientation monitoring data to a local monitor, the transmitted data comprising the sensor data or data derived from the sensor data by the sensor device processor… orientation data of the person based on the received orientation monitoring data, wherein the orientation data of the person includes at least one of current orientation data or historical orientation data” of claims 24, lines 7-12.  The recitations of claim 24 connotes the transmission of the sensor data or data derived from the sensor data in which the sensor data or data derived from the sensor data is received by the local monitor and this received sensor data or data derived from the sensor data is used to determine at least one of current orientation data or historical orientation data.  In contrast, the recitations of claim 27 connotes the transmission of pre-processed sensor data to the local monitor from the sensor device in which the pre-processed sensor data is used to generate at least one of current orientation data or historical orientation data.  The at least one of current orientation data or historical orientation data and the pre-process sensor data are listed as separate and distinct elements from the sensor data or data derived from the sensor data.  It is a contradiction to (1) send the sensor data or data derived from the sensor data to the local monitor from the sensor device so as to determine at least one of current orientation data or historical orientation data and to (2) send the pre-processed sensor data to the local monitor from the sensor device so as to determine at least one of current orientation data or historical orientation data.   What is sent and what is used to determine at least one of current orientation data or historical orientation data?   This contradiction renders claim 27 indefinite.
Claim 28 is rejected by virtue of its dependence from claim 27.
Claim 28 recites “wherein the step of processing the sensor data by the sensor device processor to generate pre-processed sensor data comprises reducing a data volume of the sensor data” in lines 1-3 which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0094618 (Russell), in view of U.S. Patent No. 6,014,346 (Malone), and further in view of U.S. Patent Application Publication No. 2011/0046499 (Klewer).
Russell teaches a self-contained wearable sensor device configured to be wearable by a patient and comprising: a processor (paragraphs 0055, 0062, 0064, and 0088 of Russell) in the self-contained wearable sensor device and having an associated storage device (paragraphs 0055, 0062, 0064, and 0088 of Russell), and at least one accelerometer (the accelerometer of Russell; paragraph 0027 of Russell) provided in the self-contained wearable sensor device and configured to generate acceleration data representative of an orientation of the patient over time.
Russell teaches the use of a local computing device 115 that can be used to receive the data from the sensor units for display (paragraphs 0022, 0028-0037, 0039, and 0048 of Russell). Malone teaches a local computing device 10/110/210 (FIGS. 1 and 2 of Malone) in which individual LEDs are used to light up to indicate when a position is indicated (LEDs 72, 74, and 76 of Malone; col. 7, lines 5-40 of Malone).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the local computing device with its individual LEDs to light up when a specific position is present (i.e., the position of the entire patient and each position for discrete zones of the patient’s body) since it provides an easy indication of which positions the body and discrete zones are in and/or it is a simple substitution of one known element for another to obtain predictable results.
Russell teaches the issuing of alerts for periods of time meeting or exceeding the predetermined turn time threshold (paragraphs 0007, 0020, 0028, 0035, 0039-0042, 0051-0053, 0064, 0068, 0076, and 0083 of Russell) and that sensor unit are capable of sensing the position of the patient’s entire body (paragraphs 0025, 0038, 0040-0041, and 0077 of Russell) and are capable of sensing the position of discrete zones of the patient’s body (paragraph 0025, 0038, and 0040-0041 of Russell).  Malone teaches the use of a plurality of LEDs, separate from those to indicate position, to indicate that a condition for a position has been exceeded (LEDs 68 and 70 of Malone; col. 7, lines 5-40 of Malone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of LEDs, separate from those to indicate position, to generate alerts for each condition for each position (i.e., indicating respective cumulative pressurization for each position) since it provides a simple visual mechanism to show indications that thresholds have been exceeded for particular conditions.
Russell teaches that the plurality of sensor units 110 are used in detect patient positions and the duration of time spent in each position (such as the three positions shown in FIG. 2A) and “[i]n addition”, the sensor units may detect position and timer data for discrete zones of the patient’s body (paragraph 0038 and 0040-0041 of Russell).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the position and duration for the entire patient along with the position and duration for discrete zones of the patient’s body since (1) Russell suggested that they can be combined with the use of the words “[i]n addition” in paragraph 0041 and/or (2) it provides more data so as to provide a more accurate picture of the patient’s condition.
Russell teaches that the determinations of position and duration of time may be made at the sensor units or may be made at the computing device (paragraphs 0039 and 0048 of Russell). Klewer teaches a signal processor 54 embodied as circuitry formed on the substrate 34 together with the accelerometer 20 on the wearable sensor that can perform some or all of the processing (paragraph 0022 and FIG. 2 of Klewer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process some of the data at the processor on the wearable sensor before transmitting to the local monitor since it is a simple substitution of one known element for another to obtain predictable results.
  With respect to claim 24, the combination teaches or suggests a system for monitoring a person, the system comprising:
a wearable sensor device (paragraphs 0054-0055, 0062, 0064, and 0088 of Russell) and 
a local monitor (the local monitor suggested by Malone) separate from the wearable sensor device and communicatively coupled to the wearable sensor;
wherein the wearable sensor device comprises: a sensor device body (paragraphs 0054-0055, 0062, 0064, and 0088 of Russell; paragraph 0022 and FIG. 2 of Klewer) configured to be secured to a person or to an article worn by the person; a sensor device processor (paragraphs 0055, 0062, 0064, and 0088 of Russell; paragraph 0022 and FIG. 2 of Klewer); at least one sensor configured to generate sensor data regarding an orientation of the person (the accelerometer of Russell; paragraph 0027 of Russell); and a transmitter (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell) configured to transmit orientation monitoring data to a local monitor, the transmitted data comprising the sensor data or data derived from the sensor data by the sensor device processor
wherein the local monitor comprises: a receiver configured to receive orientation monitoring data transmitted by the transmitter of the wearable sensor device (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell); a display including a plurality of controllable display elements corresponding to a plurality of different positions of the person (the multiple LEDs suggested by Malone for indicating position and the multiple LEDs suggested by Malone for indicating respective cumulative pressurization for each position); and a local monitor processor configured to selectively control the plurality of controllable display elements to indicate orientation data of the person based on the received orientation monitoring data (the multiple LEDs suggested by Malone for indicating position; the above 103 analysis; paragraphs 0025, 0038, 0040-0041, and 0077 of Russell).
With respect to claim 25, the combination teaches or suggests that: the transmitter of the sensor device is configured to communicate the sensor data generated by the at least one sensor to the local monitor (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell); the receiver of the local monitor is configured to receive the sensor data (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell); and the local monitor processor is configured to: process the received sensor data to generate the orientation data of the person (the processor of the local monitor partially processes the data); and control the plurality of controllable display elements based on the orientation data generated by the local monitor processor (the multiple LEDs suggested by Malone for indicating position; the above 103 analysis; paragraphs 0025, 0038, 0040-0041, and 0077 of Russell).
With respect to claim 26, the combination teaches or suggests that: the sensor device processor is configured to process the sensor data to generate the orientation data of the person (the processor of the wearable sensor partially processes the data); the transmitter of the sensor device is configured to communicate the orientation data to the local monitor (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell); the receiver of the local monitor is configured to receive the orientation data generated by the sensor device processor (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell); and the local monitor processor is configured to control the plurality of controllable display elements based on the received orientation data (the multiple LEDs suggested by Malone for indicating position; the above 103 analysis; paragraphs 0025, 0038, 0040-0041, and 0077 of Russell).
With respect to claim 27, the combination teaches or suggests that: the sensor device processor is configured to process the sensor data to generate pre-processed sensor data (the processor of the wearable sensor partially processes the data); the transmitter of the sensor device is configured to communicate the pre-processed sensor data to the local monitor (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell); the receiver of the local monitor is configured to receive the pre-processed sensor data transmitted by the sensor device (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell); and the local monitor processor is configured to: process the received pre-processed sensor data to generate the orientation data of the person (the processor of the local monitor partially processes the data); and control the plurality of controllable display elements based on the orientation data generated by the local monitor processor (the multiple LEDs suggested by Malone for indicating position; the above 103 analysis; paragraphs 0025, 0038, 0040-0041, and 0077 of Russell).
With respect to claim 28, Russell and Klewer teaches that the processing of the sensor data including filtering (paragraph 0055 of Russell; paragraphs 0034-0035 of Klewer) to extract the relevant signals and remove noise.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process some of the data at a processor on the wearable sensor by filtering so as to extract the relevant signals and remove noise since it obtains more accurate results and removes unwanted data for transmission.  According, the combination teaches or suggests that the step of processing the sensor data by the sensor device processor to generate pre-processed sensor data comprises reducing a data volume of the sensor data (the filtering at the sensor processor reduces data volume by removing unwanted and irrelevant data).
With respect to claim 29, the combination teaches or suggests that the transmitter of the sensor device comprises a wireless transmitter and the receiver of the local monitor comprises a wireless receiver (the wireless communicators of Russell; paragraphs 0022, 0025, and 0052 of Russell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791